Order entered August 26, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00386-CR
                              No. 05-20-00416-CR

                  BASHON ANTHONY SHULER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
              Trial Court Cause Nos. F18-31754-J & F18-31753-J

                                    ORDER

      The reporter’s record was due on July 9, 2020. When it was not filed, we

notified court reporter Kimberly Xavier by postcard dated July 13, 2020 and

directed her to file the reporter’s record by August 12, 2020. To date, the record

has not been filed and we have had no further communication from Ms. Xavier

regarding these appeals.
      We ORDER court reporter Kimberly Xavier to file the complete reporter’s

record in these appeals within TWENTY DAYS OF THE DATE OF THIS

ORDER. We caution Ms. Xavier that the failure to do so will result in the Court

taking whatever action it deems appropriate to ensure that these appeals proceed in

a more timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable Gracie

Lewis, Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, court

reporter, Criminal District Court No. 3; and to counsel for all parties.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE